Cline, Judge:
These appeals, filed by the importer, request a reappraisement of certain glass atomizers, etc., imported from Japan. When the cases were called for trial, there was no appearance on the part of the plaintiff, although due notice was given of the date and place of hearing. Counsel for the defendant made a motion to dismiss the appeals. As there is nothing in the record to overcome the pre-sump don of correctness attaching to the appraisements and there was a failure on the part of the plaintiff to establish all the elements necessary to enable the court to make an appraisement, the motion of counsel for the defendant is granted and the appeals are hereby dismissed.